Citation Nr: 1710078	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for morbid obesity.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, social anxiety disorder, agoraphobia, and binge eating disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2008 decision, the Board denied the Veteran's claim for entitlement to service connection for morbid obesity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2011, the Court affirmed the Board's decision.  Thereafter, the Veteran appealed the Court's decision to the United    States Court of Appeals for the Federal Circuit (Federal Circuit).  

In February 2012, the Federal Circuit granted the motion of the VA Secretary to vacate the Court's decision and remand the case for additional development.  In February 2012, pursuant to the order of the Federal Circuit, the Court vacated the Board's decision regarding entitlement to service connection for morbid obesity and remanded the case for additional development.  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015 and January 2016.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Obesity is not a disease or injury for purposes of 38 U.S.C. § 1131 on a direct or secondary basis.


CONCLUSION OF LAW

The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016); VAOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in July 2003 and February 2006 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including   his service treatment records, post-service treatment records, and VA examination reports.  The Board acknowledges that it is remanding the Veteran's claim for an acquired psychiatric disorder, in part, to obtain outstanding VA treatment records.  As will be discussed below, there no legal basis for granting service connection for obesity.  Accordingly, he is not prejudiced in the adjudication of his obesity claim.  

The Veteran was afforded a hearing before the Board and a copy of the transcript      is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA and private treatment records were obtained, the encrypted compact disc of the Veteran's records from the University of Kansas Hospital were associated with the record in viewable form, additional VA medical opinions were obtained, and the Veteran's complete military personnel records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Accordingly, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time    of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted        for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the     in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that service connection for obesity is warranted because his weight gain began during service.  On the Veteran's service entrance examination in June 1977, physical examination revealed a weight of 218 pounds, with both "heavy" and "obese" checked off on the examination report in question number     55.  It was recommended that he lose weight.  Thus, as indicated on the entrance examination, obesity was noted on entrance.  

Throughout service, he continued to struggle with his weight and either participated in or was recommended to participate in weight control, nutrition, or remedial exercise programs on various occasions.  At discharge from service, the Veteran weighed 289 pounds and "obese" was checked off in question number 55 on his separation examination.  As of a January 27, 2014 VA treatment report, the Veteran was noted to weigh 742 pounds.  

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity      per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.   

The precedent opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as      a disease to advance obesity treatment and prevention, and that the decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The precedent opinion noted that while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease    or continued divergence of opinion.  VAOPGCPREC 1-2017.

The General Counsel opinion concluded that VA's policy that obesity per se is not    a disease for purposes of establishing entitlement to service connection under 38 U.S.C. §§ 1110 and 1131, is consistent with governing statutes and General Counsel precedential decisions, and supported by a number of scientific authorities.  Id. 

The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2016).  Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Brown, 3 Vet. App. 223 (1992).  


ORDER

Entitlement to service connection for obesity is denied.



REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claim for service connection for a psychiatric disorder.

Initially, there appear to be outstanding VA psychiatric treatment records.  An April 8, 2016 psychology note indicated that the Veteran would be contacted in 3-4 weeks to discuss follow-up visits.  However, the record does not contain any VA treatment records subsequent to April 8, 2016.  Accordingly, on remand any outstanding VA treatment records should be associated with the claims file.  

With regard to the Veteran's claim for an acquired psychiatric condition, he was  last provided a VA mental disorder examination in August 2011.  The examiner diagnosed with Veteran with an adjustment disorder with anxiety and depression.  The examiner opined that it was less likely than not that the current diagnoses stem from or were aggravated by service in the Navy.  The examiner's only rationale  was that there was no evidence in the Veteran's military record that substantiated treatment for any emotional problem other than the Veteran's desire to avoid nuclear propulsion school.  

VA treatment records subsequent to August 2011 indicate additional diagnoses including major depressive disorder, social anxiety disorder, agoraphobia, and binge eating disorder.  Military personnel records associated with the claims file in May 2016 indicate that the Veteran had disciplinary and performance issues during service.  In light of the above, an addendum opinion addressing the additional diagnoses and evidence is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since April 8, 2016 and associate them with the claims file. 

2.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have provided psychiatric treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, return the claims file to the August 2011 VA examiner or if unavailable an appropriate substitute.  If an examination is deemed necessary, one should be scheduled.  The examiner is advised that pursuant to VAOPGCPREC      1-2017 (January 6, 2017) obesity does not qualify as an in-service event, disease or injury for VA purposes.

Following review of the claims file, the clinician should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder present during the pendency of the appeal, to include adjustment disorder, major depressive disorder, depressive disorder, social anxiety disorder, agoraphobia, and binge eating disorder, had its onset in service or is otherwise related to military service. 

In so opining, the examiner should address the January 2008 VA examiner's opinion that the Veteran's anxiety disorder with depression was at least as likely as not caused by or a result of his military service and the June 2014 statement of the Veteran's psychologist's, L. Leaf, that it was more likely than not that the Veteran's anxiety and adjustment disorder were incurred during active duty.  

A complete rationale should be provided for all opinions and conclusions expressed.

4.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


